DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on January 15, 2021.
 	
 	Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (U.S. Patent No. 5,546,521).

 	As to Claims 1 and 19, Martinez discloses a method, comprising: determining a current position of a user interaction relative to a window of a first application executing under control of a client device (The position of Mouse Pointer 49 is determined within the current active Application A 37. Column 6, Lines 10-40, Paragraph bridging Columns 6 and 7 and Column 7, Lines 5-47);  
 	determining that the current position corresponds to first position data stored in a datastore (The mouse position corresponding to help information content stored in a table is determined.  Step 88, Figure 8; Column 8, Lines 49-63);  
 	determining that a first record of the datastore associates the first position data with first content (The help information content is associated with the mouse position. Step 90, Figure 8; Column 8, Lines 49-63); 
 	retrieving, from the datastore, the first content based at least in part on the current position corresponding to the first position data and the first record associating the first content with the first position data (Help information content is retrieved from the datastore table. Steps 92-94, Figure 8; Column 8, Lines 49-63); and 
 	causing the client device to present the first content within the window (The found help information text is retrieved and displayed in the window by the cursor. Step 96, Figure 8; Column 8, Lines 49-63).

 	As to Claim 8, Martinez further discloses wherein the method is performed by a second application which is different than the first application (A second application, Infomouse 35 performs the method inside of one application types Application A 37 or Application B 38. Column 5, Lines 40-67).

Claim 9, Martinez further discloses wherein the current position comprises a mouse position relative to the window (Column 6, Lines 15-28 and 58-67).	

 	As to Claim 10, Martinez further discloses wherein the current position comprises a position of a widget of the window of the first application with which a user is interacting via an input device (Position of a widget object. Column 8, Lines 48-63).

 	As to Claim 11, Martinez teaches a method, comprising: sending, from a client device to a computing system, first position data indicative of a current position of a user interaction relative to a window of a first application executing under control of the client device, the first position data causing the computing system to execute a first process (The position of Mouse Pointer 49 is determined within the current active Application A 37 window. Column 6, Lines 10-40, Paragraph bridging Columns 6 and 7 and Column 7, Lines 5-47) comprising: 
 	determining that the current position corresponds to second position data stored in a datastore, determining that a first record of the datastore associates the second position data with first content, and retrieving, from the datastore, the first content based at least in part on the current position corresponding to the second position data and the first record associating the first content with the second position data (The help information content associated with the second mouse position is determined. Step 90, Figure 8; Column 8, Lines 49-63); 
 	receiving, by the client device and from the computing system, the first content; and rendering, by the client device, the first content within the window (The found help information text is retrieved and displayed in the window by the cursor. Step 96, Figure 8; Column 8, Lines 49-63).



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (U.S. Patent No. 5,546,521) in view of Saul (U.S. PGPub. No. 2009/0282359).

 	As to Claims 2, 12 and 20, Martinez teaches the method as previously discussed in Claim 1. However, Martinez does not expressly disclose wherein the first application comprises a virtual application, and the method further comprises: virtualizing, by a computing system, a host application executing on the computing system to generate the virtual application; and delivering the virtual application from the computing system to the client device.
 	Saul, in the same field of endeavor, teaches wherein the first application comprises a virtual application, and the method further comprises: virtualizing, by a computing system, a host application executing on the computing system to generate the virtual application; and delivering the virtual application from the computing system to the client device (Server 204 virtualizes and delivers Virtual Desktop to Client 201. Paragraphs 0035-0037).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined determining mouse position and retrieving related information in a client application as taught by Martinez, with wherein the client application is a virtual application as taught by Saul. Local applications and remote virtual applications function identically with the improvement that remote 

 	As to Claim 3, Martinez-Saul teach the method as previously discussed in Claim 2.  Martinez further teaches determining the current position of the user interaction comprises receiving, by the computing system from the client device, second position data indicative of the current position (The position of Mouse Pointer 49 is determined within the current active Application A 37. Column 6, Lines 10-40, Paragraph bridging Columns 6 and 7 and Column 7, Lines 5-47); and causing the client device to present the first content comprises sending, from the computing system to the client device, the first content (The found help information text is retrieved and displayed in the window by the cursor. Step 96, Figure 8; Column 8, Lines 49-63).

 	As to Claims 4 and 13, Martinez-Saul teach the method as previously discussed in Claim 3.  Martinez further teaches determining, by the computing system, a display position for rendering the first content within the window of the virtual application; and sending, from the computing system to the client device, the display position (The found help information text is retrieved and displayed in the window at the position closest to the cursor. Step 96, Figure 8; Column 8, Lines 49-63).

 	As to Claims 5-6 and 14-15, Martinez-Saul teach the method as previously discussed in Claim 4.  Martinez further teaches receiving, by the computing system from the client device, an indication of a display change to the window of the virtual application; and in response to receiving the indication, sending, from the computing system to the client device, a new display position for rendering the first content within the window of the virtual application (Martinez teaches monitoring the position and changes in position of a mouse pointer and in order to display help user guide content in proximity to the position of the mouse pointer. Said user guide content is placed in a position to make it easy for a user to see and not interrupt the usage of the application. Column 6, Lines 10-40, Paragraph bridging columns 6 and 7 and Column 7, Lines 5-47. Although Martinez is silent in regards to detecting a display change to the application window, in order to adjust the display position of the user guide content in relation to the application window, Official Notice that one of ordinary skill in the art would have been enabled to include such a feature. Positioning a user guide content box near a mouse pointer or a resized application window contain the same functionality of maximizing the visibility and ease of use of the user guide content box).

 	As to Claims 7 and 16, Martinez-Saul teach the method as previously discussed in Claim 2.  Martinez further teaches wherein the method is performed by a second application, which is different than the host application, executing on the computing system (A second application, Infomouse 35 performs the method inside of one application types Application A 37 or Application B 38. Column 5, Lines 40-67).

 	
 	As to Claim 17, Martinez-Saul teach the method as previously discussed in Claim 11.  Martinez further teaches wherein the current position comprises a mouse position relative to the window (Column 6, Lines 15-28 and 58-67).	

 	As to Claim 18, Martinez-Saul teach the method as previously discussed in Claim 11.  Martinez further teaches wherein the current position comprises a position of a widget of the window of the first (Position of a widget object. Column 8, Lines 48-63).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.